McCarran, C. J.,
concurring in the order:
I concur in the order, and in so much of the opinion of Mr. Justice Sanders as supports the issuance of the writ by reason of the failure of the causes of action to affect both of the defendants. I am not in accord with the views of Mr. Justice Sanders as expressed in his opinion relative to the question of misjoinder of causes of action. Having originally prepared a tentative opinion for the court, in which I dealt exclusively with two questions involved in this proceeding, I deem the matter of sufficient importance to annex my opinion, together with a statement of facts essential to a clear understanding of the pleadings and principles involved.
Statement oe the Facts
The complaint sets up five causes of action. By the first cause of action it is related that during the year 1912, and prior to the 2d day of July of that year, the plaintiffs, R. S. Page and Marie Olive Page, had invested in and had loaned or advanced for the benefit of the Indian Consolidated Mines Company the sum of $10,000, on account of which investment and advances the Pages became the owners of, or asserted ownership to, a large amount of the capital stock.of the Indian Consolidated Mines Company and other mining property and interests at the town of Rochester, county of Humboldt, State *129of Nevada. On or about the 2d day of July, 1912, the Pages consulted with Mark Walser, an attorney at law, and one of the defendants here, relative to their rights in the Indian Consolidated and other property interests in and about Rochester. Walser advised suit and accepted a retainer of $150 for the institution of the same.
During the month of September, 1912, it is alleged: That Walser, as attorney for the plaintiffs, advised that proceedings be instituted in the United States District Court, at Carson City, for the purpose of having the Indian Consolidated Company declared insolvent and bankrupt. This advice appears also to have applied to the Limerick Consolidated Mines Company and the Little Indian Mining Company, in all of which the Pages were more or less interested. That on such advice Walser received from the Pages the sum of $180 for the purpose of accomplishing the results advised. On the 21st day of December, 1912, it is alleged that Walser advised that he could settle all disputes between the Pages and the Indian Consolidated Company, and upon such advice the Pages entered into a written agreement with Walser, as their attorney, by the terms of which the Pages assigned, sold, and conveyed to him an undivided two-thirds of their interest in and to all stocks, claims, debts, or demands, whether vested or prospective, in the Indian Consolidated Mines Company of South Dakota, the Indian Consolidated Mines Company of Nevada, the Limerick Mines Company, and the Limerick town site, and' appointed and instituted Walser their attorney in fact, for the purpose of representing them in any action at law or otherwise, or in any proceeding necessary to reduce their interests to possession.
By the terms of this agreement Walser was to commence and maintain such actions at law as might be necessary to clear the title to .the interests owned by plaintiffs, or which they claimed to be entitled to, in the several companies mentioned in the contract, such actions to be carried on at the expense of Walser; he further agreeing to defend all actions that might be *130instituted against the plaintiffs by reason of their interests in the said companies or their connection therewith, and at his own expense to protect the property, free it from liens, and protect it from other claimants, the contract further providing that the Pages were to have an undivided one-third interest in and to everything recovered from or on account of the rights or interests which they had in any or all of the several companies named in the contract.
It is alleged that at the time of the execution of this contract the defendant Walser made false and fraudulent representations to the Pages to the effect that in order to conduct the litigation, or other proceedings or negotiations, necessary to establish the rights of plaintiffs and reduce the same to possession, large expense would necessarily be incurred, and that it would be necessary for him to have associated with him a man of considerable means, who would advance the money necessary to carry on such litigation, negotiations, or dealings necessary to establish the interests of plaintiffs and reduce the same to possession. It is alleged that Walser then and there introduced his codefendant in this action, Frank Margrave, to the Pages, representing that Margrave was a man of means and possessed the necessary finances to carry on such litigation and other negotiations or dealings to accomplish the purpose of the agreement.
There are a number of allegations in the first cause of action as to the false and fraudulent representations alleged to have been made by Walser relative to the financial standing of Margrave. By the representations it is alleged that the Pages were led into the sale, assignment, and transfer of two-thirds of their interest and property rights in the various companies mentioned in the agreement. There is also an allegation as to the act of the defendant Walser in attempting to assign to Margrave one-third of the interests acquired by him. It is alleged that on the 21st day of Deeember, and at *131or about the time of the execution of this agreement, Walser demanded of plaintiffs, and as their attorney informed plaintiffs, that it would be necessary for him to have in his possession all of the stocks and securities of the plaintiffs in and to all of the mining properties mentioned in the agreement, and, by reason of the demand and representation thus made by Walser, the Pages delivered to him stocks in the mining companies mentioned, to the amount of 689,000 shares, besides other securities, inclusive of 6,000 shares of the capital stock of the Limerick Consolidated Mines Company.
It is alleged that by virtue of the agreement the defendants Walser and Margrave came into control of all the stock, property rights, and interest of all of the North Rochester Mines Company, the same being the property of the Pages. It is alleged that in February, 1913, in settlement of a dispute theretofore existing between the Limerick Consolidated Mines Company and the North Rochester Mines Company, the latter conveyed to the former all its right,' title, and interest in and to the Limerick, Condee, and Plainv'iew group of mining claims at Rochester, in consideration for which conveyance the Limerick Consolidated Mines Company agreed to issue and did issue to the North. Rochester Mines Company 300,000 shares of the capital stock of the Limerick Consolidated, together with a cash payment of $2,500, which said cash payment was upon the demand of Walser and Margrave paid directly to them; that the receipt of this $2,500 was by Walser and Mar-grave kept from the knowledge of the Pages, and the latter did not become apprised of the same until the month of February, 1917; that during the month of March, 1913, Walser, acting for the North Rochester Mines Company, entered into an agreement to pool 291,000 shares of the Limerick Consolidated Company’s stock until September 15, 1913. It is alleged that at or about the time of the making of the agreement between the Pages and Walser, the North Rochester Mines *132Company had an outstanding indebtedness amounting approximately to $500; that at the time of the making of the settlement between the North Eochester Mines Company and the Limerick Consolidated Mines Company it was agreed as part of the consideration that, out of the $2,500 received by Walser and Margrave as representatives of the North Eochester Mines Company, they would pay all of said outstanding indebtedness.
The first cause of action then proceeds to set forth the institution of attachment proceedings by an outstanding creditor of the North Eochester Mines Company, the levy of a writ of execution on the 291,000 shares of the Limerick Consolidated, and the sale of the same to satisfy the execution. It is alleged that Walser and Margrave at all times had full knowledge of these proceedings, including the attachment, execution, and sale under execution of the 291,000 shares of stock, but failed and neglected and refused to pay the amount of the claim, or to pay the judgment, or to defend the action, and failed to notify the Pages, or either of them, of the existence of such proceedings; and in this respect it is alleged that the defendant Walser notified the Pages that the 291,000 shares of stock of the North Eochester Consolidated was still in the hands of the pooling trustee under the pool agreement. It is by reason of the loss accruing to the Pages, growing out of the attachment, execution, and sale under execution of the 291,000 shares of stock of the North Eochester Mines Company, that damages are claimed in the first cause of action for the sum of $80,000.
The second cause of action rests on the acquisition of certain shares of stock in the Nevada Packard Mines Company by Walser and Margrave, which acquisition it is declared was accomplished by the purchase of interests in other mining properties represented by stock of the Nevada Packard Mines Company, which said purchase and interest was paid for out of the $2,500 received by Walser and Margrave as a part consideration of the settlement between the North Eochester Mines Company and the Limerick Consolidated.
*133The third cause of action rests on the acquisition by Walser and Margrave of certain shares of stock in the Rochester Mammoth Mines Company, which acquisition, it is alleged, was paid for by moneys received by Walser and Margrave in the settlement between the North Rochester Mines Company and the Limerick Consolidated.
The fourth cause of action is for the recovery of 6,000 shares of the capital stock of the Limerick Consolidated Mines Company, delivered by the Pages to Walser at his instance, request, and demand, on the 21st day of December, 1912.
In the fifth cause of action it is alleged by virtue of the contract of December 21, 1912, and by reason of the stocks and securities delivered to Walser by the Pages on -that day, and by reason of the matters and things directly growing out of the contract of that date, Walser and Margrave have acquired large property interests in various unnamed mining companies, operating in Rochester mining district, and have received on account thereof large sums of money, none of which property interests or money so obtained have ever been accounted for by defendants or either of them to plaintiffs, but, on the contrary, such- have been kept by defendants for their own use and benefit. The value of the property thus acquired is alleged to be in the neighborhood of $200,000.
The plaintiffs pray for judgment for damages based, on the first cause of action in the sum of $30,000; for the delivery of 375,000 shares of the capital stock of the Nevada Packard Mines Company, or, in the event such stock cannot be delivered, for the value thereof in the sum of $191,250, based upon the second cause of action; for the delivery to plaintiffs of 177,333 shares of the capital stock of the Rochester Mammoth Mines Company, or, in the event such stock cannot be delivered* for judgment in the sum of $17,733.30, the value thereof, based on the third cause of action; for the delivery of 6,000 shares of the capital stock of the Limerick Consolidated Mines Company, or, in the event delivery *134thereof cannot be had, for the value thereof in the sum of $900, based upon the fourth cause of action.
There is a fifth cause of action, in which, if we read the complaint correctly, plaintiffs seek to' require defendants to render an accounting of all other properties and moneys secured by defendants by or through or by virtue of the contract of December 21, 1912.
A demurrer was interposed in the court below, on the ground that the causes of action in the complaint set forth were improperly united, setting up, among other things, that there is a misjoinder of causes of action in the complaint; and that it attempts to set forth: (a) A cause of action upon express contract; (b) a claim to recover specific personal property; (c) a claim against a trust by virtue of a contract or by operation of law. An order was made, overruling the demurrer and directing the defendants to answer. A writ of prohibition was sued out in this court by defendants to prohibit the trial court from proceeding further.
McCarran, C. J.,
after stating the facts:
The complaint filed in the district court in this matter set up five separate causes of action, the first of which consists of thirty-four paragraphs relating the history of a contractual relation established between the plaintiffs and the defendants, resulting, as it is averred, in a failure on the part of the defendants to properly protect the interests of plaintiffs, by reason of which said failure plaintiffs were damaged in the sum of $30,000. This first cause of action may properly be said to be for damages arising out of failure to perform under express contract. The second and third causes of action have as their object the establishment of a trust relationship and the recovery of specific personal property or damages for conversion of the same. The fourth cause of action has as its object the enforcement of a claim against a trustee by virtue of a contract.
Section 97 of our civil practice act (Rev. Laws, 5039) is as follows:
*135“The plaintiff may unite several causes of action in the same complaint, when they all arise out of:
“1. Contracts, express or implied; or,
“2. Claims to recover specific real property with or without damages for the withholding thereof, or for waste committed thereon, and the rents and profits of the same; or,
“3. Claims to recover specific personal property, with or without damages for the withholding thereof; or,
“4. Claims against a trustee, by virtue of a contract, or by operation of law; or,
“5. Injuries to character; or,
“6. Injuries-to person; or,
“7. Injuries to property — but the causes of action so united shall all belong to only one of these classes and shall affect all the parties to the action, and not require different places of trial, and shall be separately stated; provided, however, that an action for malicious arrest and prosecution, or either of them, may be united with an action for either injury to character or to the person.”
Section 98 of our civil practice act (Rev. Laws, 5040) provides:
“The defendant may demur to the complaint within the time required' in the summons, to answer, when it appears upon the face thereof, either:
“1. That the court has no jurisdiction of the person of the defendant, or the subject of the action; or, * * *
“5. That several causes of action have been improperly united. * * *”
In nearly all of the jurisdictions where code pleading is established we find statutory provisions at least somewhat similar to that of our civil practice relative to the joinder of causes of action. We find the law applicable to the subject stated thus:
“In a majority of the states the joinder of different causes of action is a matter of statutory regulation. Under the codes and statutes, as at common law and in equity, the general rule is that the complaint or petition shall contain but a single cause of action. To this rule *136there are certain exceptions specified which have for their purpose the prevention of a multiplicity of actions. Generally, therefore, causes of action cannot be joined unless the joinder is authorized by the code or practice act; the common law furnishes no criterion. * * * The test under the code, for determining whether several causes of action may be joined is very simple, as all the causes of action united must belong to the same subdivision of the code section relating to j oinder. Any number of causes of action, which do not offend the rules as to affecting the parties to the action, as to place of trial, etc., may be joined if all arise out of one of the enumerated classes, but they need not be joined, as it is a privilege allowed the pleader of which he may avail himself in his discretion.” 14 St. Ene. Proc., p. 668.
In many jurisdictions, of which we find New York to be one (section 484, Civ. Proc. N. Y.),the code of civil procedure permits the pleader to unite causes of action arising out of the same transaction or transactions connected with the same subject of action, and this provision appears to have been incorporated into the law to avoid the very condition which in our judgment prevails in the matter at bar. It is settled to a degree which in our j udgment approaches the distinction of finality that; where statutes prescribe causes of action which may be united, such causes only may be joined as are enumerated by the statutes. This was explicitly declared by the Supreme Court of California in the case of Keller v. Hicks, 22 Cal. 457, 83 Am. Dec. 78, and again by the Supreme Court of Kentucky in the case of Louisville and Nashville R. R. Co. v. Commonwealth, 102 Ky. 300, 43 S. W. 458, 53 L. R. A. 149.
Prior to the year 1897 the civil practice act of the State of California was identical to ours with reference to the joinder of actions. In the case of Stark v. Wellman, 96 Cal. 400, 31 Pac. 259, we find Commissioner Temple discussing the subject under the California code thus (the views of the commissioner were adopted by the supreme court) :
*137“The classification of causes of action which may be united under section 427, Code Civ. Proc., while intended to be founded upon manifest reason, is nevertheless to some extent arbitrary, and differs materially from that which prevails in most of the states. In nearly all, for instance, causes of action arising out of the same transaction, or transactions connected with the same subject of action, may be united. Had this been in our code, it would have authorized the joinder of the causes of action in this case. It was in the code from which it is supposed ours was copied, and, if so, was, of course, designedly omitted. This court may possibly think the rule which prevails elsewhere is preferable, and that, if the lower courts follow such rule, no one would be injured; and thus section 427, Code Civ. Proc., might be practically repealed under section 475.”
The matter there under consideration presented two causes of action growing out of one and the same transaction. The first was for damages growing out of the careless conduct of the defendant in attempting to care for and redeliver a package received under contract. The second cause of action was predicated on the same contract, but alleged that the plaintiff was the owner and entitled to the possession of the package, which being in the possession of the defendant, he had converted to his own use. The demurrer alleging misjoin-der of causes of action was sustained, on the ground that the first cause of action was for breach of contract and the second was founded upon tort.
Subsequent to the decision in the case of Stark v. Wellman, and in 1897, the legislature of the State of California amended its civil practice act in this respect, and by the amendment it was provided that:
“Claims arising out of the same transaction or transactions connected with the same subject of action, and not included within one of the foregoing subdivisions of this section may be united.”
In the case of Boulden v. Thompson et al., 21 Cal. App. 279, 131 Pac. 765, we find the question again passed *138upon by the Supreme Court of California, and there the court had before it a complaint in three counts, each one stating a cause of action. The first alleged a cause of action based upon a breach of covenant contained in a lease of real and personal property, it being alleged that during the term of the lease defendants wrongfully and forcibly ejected plaintiff from the leased property, to his damage in a specified sum. The second cause of action alleged that, at the time the defendant wrongfully entered upon and took possession of the leased property, plaintiff owned and had in the dwelling-house certain household furniture and other personal property, of which defendant took possession and refused to deliver to plaintiff, to his damage in the sum specified. The third cause of action alleged that at the time and in the unlawful act of dispossessing plaintiff, and as a part of the acts of defendant in ejecting plaintiff from the premises, they swore at plaintiff and his wife, called him vile names, threatened his life, etc., thereby causing the plaintiff great mental worry and pain, by rear son whereof he was damaged in a specified sum. The case of Stark v. Wellman, supra, was reviewed by the court, and the language of Commissioner Temple in the latter case was referred to, after which the court, after quoting the language of the amendment to the code of civil procedure, said:
“If the causes of action so united are within any one of the first seven subdivisions of the section, they may, by reason of that fact, be united. If not so included (and in this case they were not), they may nevertheless be united by virtue of subdivision 8, if they arise out of the same transaction or transactions connected with the same subject of action.”
The Supreme Court of Washington, in the case of Clark v. Great Northern Ry. Co., 31 Wash. 658, 72 Pac. 477, referring to the statute of the State of Washington, which provides that the plaintiff may unite several causes of action in the same complaint when they arise out of (1) contract, express or implied, or (2) injuries *139with or without force to the person, held that such a statute merely authorizes the joinder of causes of like character; that is, that any number of causes upon contract might be united in one complaint, when the parties and the place of trial are the same; that any number of causes of action for injuries with or without force might be united by the parties, when the places of trial were the same. But it was there emphatically laid down that an action on contract could not be united with an action on tort.
In the case of Reynolds v. Lincoln, 71 Cal. 183, 9 Pac. 176, 12 Pac. 449, the Supreme Court of California was considering the effect of a demurrer for misjoinder of causes of action, where the complaint, sought by the first count to quiet title under a section of the code of civil procedure, and in the second count, referring to the same premises and to the same parties, sought to have the defendants convey by reason of the existence of a trust relation. The court, referring to the subdivisions of the code of California identical with ours, held that, as causes of action coming under these different classes cannot be united in the same action, there was therefore a misjoinder.
In the case of Bran v. Christopher et al., 27 Cal. App. 741, 151 Pac. 172, the District Court of Appeals for the Second District of California had occasion to consider the subject here under consideration, and there held that under subdivisions 1, 4, and 8, section 427, of the code of civil procedure, which is in all respects the same as ours (Rev. Laws, 5039), a cause of action arising out of contract and one based on claim against a trustee by virtue of a contract or by operation of law could not properly be joined. While the facts there are not like those in the case at bar, the doctrine enunciated is none the less applicable.
The Supreme Court of New York, in the case of Hannahs et al. v. Hammond et al., 19 N. Y. Supp. 883, referring approvingly to the former decision of that court in Keep v. Kauffman, 56 N. Y. 332, reenunciated the *140rule that causes of action in tort and in contract could not be joined, except when arising out of the same transaction or transactions connected with the same subject of action. We refer to this case solely to bring out the fact that the exception there mentioned rests exclusively on the peculiar classification of the New York code, providing, as does the amended code of California, that claims arising out of the same transaction, or transactions connected with the same subject of action, and not included within one of the other subdivisions of the section, may be united.
In the case of Wiles v. Suydam, 64 N. Y. 173, the complaint set up two causes of action, one against the defendant as a stockholder liable for the debts of a corporation to the amount of his stock, and the other against the defendant as a trustee. The object of the action was the same, namely, to collect a debt. The court, although confronted with a provision of the statute permitting the union of causes of action arising out of the same transaction, or transactions connected with the same subject of action, held that the complaint contained two separate and distinct causes of action* which could not properly be united; the one being upon contract and the other being based upon a statute for a penalty or forfeiture. The court said:
“The nature of the two actions are essentially different, although the object to be attained is the same. The facts to establish the liability are entirely unlike. The measure of liability is different; the defenses are different. The rights of the defendant may be seriously prej udiced. Suppose a general verdict is obtained.”
In the case of State v. Kruttschnitt, 4 Nev. 179, this court for the first time, rather incidentally perhaps, but emphatically nevertheless, expressed itself on the question of the improper joinder of actions. There the action was brought against the sureties of an assessor, who had become sureties only to the amount of $2,500, and for damages against the assessor for $10,000. Judge Beatty, speaking for this court, said:
“We know of no principle or practice by which a suit *141on a bond against A., B., and C. can be united with an action for damages against A. alone. The plaintiff will have to elect to prosecute the suit against the principal alone for the whole amount claimed, or against the principal and sureties for the $2,500. The two actions cannot be united.”.
In the case of State of Nevada v. Yellow Jacket Silver Mining Co., 14 Nev. 220, this court, speaking through Mr. Justice Leonard, quoted approvingly from Mr. Pomeroy’s work on Remedies and Remedial Rights,; saying:
“It may now, I think, be regarded as the established doctrine that the code in each of the states is the only source of authority from which rules of pleading may be drawn; that its methods have completely supplanted those which preceded it, so that the latter can no longer be appealed to as possessing of themselves any force and authority.”
Continuing on the subject, Justice Leonard said:
“In our opinion, it is wisdom to preserve the plain, simple methods and rules of the code, in pleading and practice; and if section 64 [Rev. Laws, 5039] or any other, does not, in terms, embrace all that is desirable, then let us appeal to the legislature for aid, rather than to judicial legislation.”
In that case this court held that taxes due to the state on the proceeds of mines for the different quarters of each year could not be united in the same cause of action, for the reason that every quarterly or yearly tax constituted a separate and independent liability. It will be noted in this repect that, pursuant to this decision, our later statutes on the subject of taxation and actions for the collection of the same have been amended, so as to overcome the force and effect of the decision in the case of State v. Yellow Jacket, supra.
Illustrative of the manner in which our statutory provision relative to joinder of actions was regarded, we may with propriety refer to the early case of Knickerbocker & Nevada Silver Mining Co. v. Hall, 3 Nev. 194, wherein it was held that in pleadings the distinction *142between the several causes of action must be strictly observed. In that case the court was dealing with a pleading involving an action arising out of tort and one growing out of contract. There Justice Beatty, in a concurring opinion, took occasion to say:
“Because, under our practice, the pleadings are to be liberally construed, with a view to substantial justice between the parties, it does not follow that the substantial rules of pleading can be disregarded and that every hotch-potch of inconsistent facts indorsed ‘complaint,’ or ‘answer,’ is to be deemed a sufficient pleading.”
The force and effect of statutes such as that found in the amendment to the code of California and in the statutes of New York, permitting the joinder in one complaint of two or more causes of action where they arise out of the same transaction, is expressed concisely in 1 R. C. L. 363. There it is said:
“By virtue of statute in many, if not all, of the so-called code states, there may be a joinder in one complaint of two or more causes of action, where they arise out of the same transaction; the word ‘transaction,’ as used in such statutes, meaning something which has taken place whereby a cause of action has arisen, and embracing, not only contractual relations, but occurrences in the nature of tort as well.”
If this provision were present in our code, and on occasions when the pleadings warranted, we might well, in concert with other courts, follow the doctrine as it is asserted in Ruling Case Law, to wit:
“It is no objection to the joinder of causes of action that they concern separate primary rights, for, however numerous may be minor transactions, each constituting a primary right enforcible by the proper remedy, so long as they all reach back to the point of union as the parent cause thereof they all arise out of one ‘transaction’ and may be vindicated together, regardless of the form of remedy requisite as to each, provided they affect all the parties and do not require different places of trial.”
*143If our statute contained a provision such as that of California and New York, we might with propriety follow the rule as heretofore asserted; but whether such a rule, even with the elasticity permitted by the peculiar statutory provision referred to, would permit the complaint in this instance to stand against demurrer for misjoinder, is conjectural. The difficulty encountered by the courts on occasions when they were required to deal with the statute permitting j oinder of actions where they arise out of the same transaction is found apparent in nearly every jurisdiction where that provision is present. However, inasmuch as such a statute is not before us, we are not required to cross that bridge.
One test that may, we think, be properly applied in cases where the question of misjoinder is to be considered under statutory prescription such as ours, is aptly laid down by Mr. Pomeroy in his work on Code Remedies (3d Ed.), p. 516, where, addressing himself to the subject, the author says:
“If the examination discloses more than one distinct and independent primary right held by the plaintiff, and all of them invaded by the defendant, or more than one distinct and independent wrong done by the defendant to the plaintiff’s primary right or rights, then the complaint or petition has united different causes of action, and the rules which control their joinder are brought into operation.”
The doctrine thus announced by the learned author is undoubtedly sound. Its application to the question at bar serves to bring the whole matter more in relief, so that the lines of demarcation affecting causes of action here presented stand out more prominently. Hence, as the author says, the rules which control their joinder are brought into operation, and here the rules which control their joinder are furnished by plain, unequivocal language set forth in our code. In determining the question, we must do- one of two things: Either apply this rule which the statute makes operative and which regulates the joinder of actions, or we must close our *144eyes to it and delegate to ourselves legislative functions. It is true that different causes of action may be united in the same complaint, and in this respect the restrictions imposed on the pleader are those found in the statute; yet where causes of action are united in the complaint, which by reason of these statutory restrictions belong to different classes, as these classes are made by the statute, then the union is prohibited and hence improper. If in a complaint the pleader seeks to join a cause of action which belongs to one of the classes made by the statute with another cause of action not mentioned in the statute, or not belonging to either of the statutory classes, then the statutory inhibition would not apply. In such a case, if the causes of action grew out of a single transaction, their union might be permitted on the theory that such would avoid vexatious litigation. This is especially true when the entire matter might be terminated by a single verdict. There is some authority, which, looking to differentiation in this respect, we deem worthy of note here. We refer especially to Jones v. The Cortes, 17 Cal. 487, 79 Am. Dec. 142; Pfister v. Dascey, 65 Cal. 405, 4 Pac. 393; Rogers v. Duhart, 97 Cal. 504, 32 Pac. 570; Sloane v. Southern Railway Co., 111 Cal. 677, 44 Pac. 320, 32 L. R. A. 193.
The principle on which this differentiation turns is in one way well illustrated by the consideration given to the matter in the opinion of Judge Leonard in the case of Waters v. Stevenson, 13 Nev. 157, 29 Am. Rep. 293. There the case of Jones v. The Cortes, supra, is referred to, and the views of the Supreme Court of California are approved. There damages was the underlying element in the whole matter. This court, addressing itself to the question, said:
“A cause of action is stated by an allegation of the facts, and the alleged amount of damages is demanded; and whether the pleader intended to allege trespass to the land, or trespass de bonis, of trover, the result is that the plaintiff is entitled to recover just such damages as are allowable from the facts alleged and proved, which make up the whole case.”
*145The object of the action here is twofold: Damages, and recovery of personal property said to be impressed with trust relation. In every cause of action, the wrong asserted is the basic thing. In the first cause of action in this complaint, the wrong charged against the defendants was their failure to protect the interest of the plaintiffs against litigation through which that interest was lost. The wrong in the second and third causes of action is entirely foreign to that of the first and may properly be said to be the act of conversion of personal property by the defendants. The wrong in the fourth cause of action differs from either that of the first or of the second and third, and may be properly expressed as the fraudulent acquisition and wrongful retention or conversion of personal property. In the fifth cause of action the wrong charged against the defendants may be likened to that of the second and third. Here is a union of actions ex contractu in the first with actions ex delicto in the second, third, and fifth. It is true that the facts constituting the several causes of action refer to the contract entered into between plaintiffs and defendants in the first instance, but the basic principle underlying the wrong in the first cause of action is the neglect of the defendants to perform a duty, while in the second, third, and fifth causes of action the wrong is based upon an affirmative injury. These the statute specifically segregates into causes of action independent in themselves and that must not be united. Each subdivision of our code was. intended to provide for a class not included in either of the other subdivisions. Hulce v. Thompson, 9 How. Prac. (N. Y.) 113.
Concluding, as we do, that the complaint in this instance set forth causes of action which under our statute could not be united, we may next inquire as to whether or not prohibition under such circumstances is the proper remedy. In this we are not without precedent in the decisions of this court or guidance from those of other jurisdictions. It is claimed here by respondent that, inasmuch as petitioners have the right of appeal, prohibition will not lie. It may, we think, *146with propriety be said that the existence of a remedy by appeal is not of itself a bar to prohibition, unless such remedy be plain, speedy, and adequate, in view of the nature of the proceedings and the annoyance or havoc that might be wrought on the party seeking relief.
In the case of State ex rel. Marshall et al. v. District Court, 50 Mont. 289, 146 Pac. 743, Ann. Cas. 1917c, 164, the Supreme Court of Montana, in considering the question, took occasion to remark that:
“A remedy is speedy when, having in mind the subject-matter involved, it can be pursued with expedition and without essential detriment to the party aggrieved; and it is neither speedy nor adequate if its slowness is likely to produce immediate injury or mischief.”
In the matter at bar, it appears that petitioners were ordered to answer within a limited period of time. Their failure in this respect would have entailed a judgment by default, with all the attendant consequences. They had the right, looking to the proper interposition of their defenses, to rely upon the specific direction of the statute as to the joinder of causes of action. The error of the district court in overruling the demurrer for misjoinder was one which might have been taken advantage of by permitting judgment to be entered by default against the defendants and thereafter perfecting their appeal to this court. But what kind of a judgment would be entered by default in this case, and what intricacies would follow the entry of such judgment or judgments, and how involved or encumbered would be the property rights of the defendants during all of the time while the appeal to this court was being perfected? When we regard this phase of the matter, it appears to us to be one in which remedy by appeal could not be pursued with that expedition which the nature of the case and the nature of the judgment or decrees that might be entered would demand. Ferguson v. Superior Court, 26 Cal. App. 554, 147 Pac. 603.
In the case of Bell, Davidson et al. v. First Judicial District Court, 28 Nev. 280, 81 Pac. 875, 1 L. R. A. *147(N. S.) 843, 113 Am. St. Rep. 854, 6 Ann. Cas. 982, this court, speaking through Mr. Justice NORCROSS, as to the province of the writ of prohibition in cases of this character, said:
“ ‘The object of the writ is to restrain inferior courts from acting without authority of law in cases where wrong, damage, and injustice are likely to follow from such action. * * * The writ should not be granted, except in cases of usurpation or abuse of power, and not then, unless the other remedies provided by law are inadequate to afford full relief.’ * * * If the entire proceedings are without authority in law, * * * certainly the remedy to be obtained by the slow process of appeal, which could only follow a vain, fruitless, and perhaps expensive, trial, could not be considered an adequate remedy.”
While that case was one involving ouster from office, and might be said to be of a quasi-criminal nature, the rule there applied is no less applicable in cases like the one at bar.
The Supreme Court of Missouri in the case of State ex rel. Minnesota Mutual Life Ins. Co. v. Denton, 229 Mo. 187, 129 S. W. 709, 138 Am. St. Rep. 417, in reply to a suggestion similar to that of respondent here, said:
“Ordinarily an error committed in the rendering of a money judgment may be corrected on appeal, but if the accounting that must be had before the balance can be ascertained is of a character which the court has no power to make, and would involve destruction of rights which could not be restored, an appeal would be of little, if any, avail.”
In our judgment, the observation there made properly applies to the matter at bar, in view of the orders which we find to have been made by the district court in this instance. This doctrine is subscribed to by the Supreme Court of Washington in the case of State ex rel. Wolferman v. Superior Court, 8 Wash. 591, 36 Pac. 443.
In the case of Hayne v. Justice Court, 82 Cal. 284, 23 Pac. 125, 16 Am. St. Rep. 114, the Supreme Court of *148California laid down the doctrine that, if an inferior court proceeds to try a cause against an express prohibition of a statute, its excess of jurisdiction may be prevented by prohibition. To the same effect will be found the case of State ex rel. Haskell v. Huston, 21 Okl. 782, 97 Pac. 982.
The Supreme Court of Missouri has had occasion to consider this question in a case where the lower court had sought to exercise an unwarranted authority, thereby causing a verdict and wrongful invasion of property rights.' It was there held, in conformity with what we believe to be the general rule, that the writ should properly issue. In principle the case is quite analogous to the matter at bar. St. Louis, K. & S. R. Co. et al. v. Wear, Judge, 135 Mo. 230, 36 S. W. 357, 33 L. R. A. 341. To the same effect is the more recent case of State ex rel. Fenn et al. v. McQuillin, 256 Mo. 693, 167 S. W. 713.
Where the statute makes a specific direction as to the mode by which an action or proceeding may be instituted, or specifically prohibits the bringing of an action cr the institution of a proceeding in other than a designated form, the failure or refusal of the trial court to observe these statutory directions or inhibitions may be remedied by appeal, but that such a remedy exists should not preclude a remedy by a more speedy and adequate avenue. The legislature has in no uncertain manner declared as to what causes of action may be united, and has established classes in this respect. This legislative act contitutes a permission and an inhibition — a permission to unite causes of action each of which belongs to the same specified class; an inhibition forbidding the union of causes each of which belongs to a different class. To ignore this statutory provision is to ignore a jurisdictional requisite, and such may properly be the subject of prohibition.
In the case of Bruner v. Superior Court, 92 Cal. 239, 28 Pac. 341, the Supreme Court of California analyzed the underlying principle here involved in much the same *149way as that found in the case of Bell et al. v. District Court, 28 Nev. 280, 81 Pac. 875, 1 L. R. A. (N. S.) 843, 113 Am. St. Rep. 854, 6 Ann. Cas. 982. The doctrine of the Bruner case was reiterated by the Supreme Court of California in the case of Anderson v. Superior Court, 122 Cal. 216, 54 Pac. 829. There an application of the rule which we deem pertinent here is set forth with that degree of cogency characteristic of the eminent writer of the opinion. There the question on which the case turned was the ruling of the superior court in a bankruptcy proceeding. The alleged insolvents objected to the amendments of the petition by which amendments new creditors were brought in. They contended that the statute did not permit such an amendment; that the addition of new petitioning creditors constituted a new and distinct proceeding. These objections were overruled by the lower court, and an order made requiring the alleged bankrupts to answer. The supreme court, speaking through Justice Beatty, made mention of the statutory conditions upon which a party may be forced into bankruptcy, and then said:
“Considering the serious consequences to the supposed insolvent and to those who have dealt with him, the conditions imposed by the statute are not onerous, and there is no reason why they should be disregarded.”
Then the court made the pertinent observation that:
“This particular excess of jurisdiction is one for which an appeal is a wholly inadequate remedy. The only effect of an appeal would be to reverse the adjudication of insolvency, but in the meantime the petitioners would have incurred cost and damages for the recovery of which they would have no security.”
The principle is pat to the matter at bar, for, inasmuch as there is here a direct violation of a statutory provision as to joinder of actions, an appeal to this court would entail a reversal, and in the meantime petitioners would have been subjected to all the inconveniences, annoyances, and expense which a judgment, the appointment of a receiver, or the depositing of enormous *150undertaking would entail. The ordinary course by appeal does not furnish that speedy and adequate relief to which petitioners are entitled.
Addressing himself to the subject here at hand, Mr. Spelling, in his work on Injunctions and Other Extraordinary Remedies, page 1491, says:
“Prohibition is as properly granted where the inferior court acts upon a false view of the law fixing its jurisdiction, or a misconstruction of a statute conferring jurisdiction, as where it arbitrarily usurps a jurisdiction in total disregard of law.”
Commenting on the rule as laid down in some jurisdictions, the author continues:
“The better doctrine, however, is that the adequacy of the remedy by appeal should remain an open question to be determined, along with the question of jurisdiction in the higher court, upon the hearing of the application.”
Adequacy of the remedy by appeal is in our judgment an open question, to be determined in a given case. This doctrine has been adhered to quite consistently by the Supreme Court of California, and we find it followed as well in other jurisdictions. White v. Superior Court, 126 Cal. 245, 58 Pac. 450; Terrill v. Superior Court, 60 Pac. 38; Havemeyer v. Superior Court, 84 Cal. 327, 24 Pac. 121, 10 L. R. A. 627, 18 Am. St. Rep. 192. The latter case especially supports the position which we take here. There the superior court undertook to appoint a receiver without authority. Orders were issued directing that officer to take hold of the property, close down its works, and sell its stock, machinery, and utensils. The court held emphatically that under such conditions, and where such havoc would be wrought, although a remedy existed by appeal, prohibition, being more adequate and speedy, was the proper relief. To the same effect are the cases of Yearian v. Speirs, 4 Utah, 482, 11 Pac. 618, and Weaver v. Toney, 107 Ky. 419, 54 S. W. 732, 50 L. R. A. 105.
Commenting on the principle announced in these decisions, Mr. Spelling says:
“The doctrine is quite reasonable and in consonance *151with general principles governing the employment of extraordinary remedies; for, if it is a general principle that if an ordinary remedy, or such remedy as is available ‘in the ordinary course of law/ does not .afford a party the specific relief to which he is entitled, or does not meet the emergencies of his case, it is no bar to injunction, mandamus, or other remedies of an extraordinary character, why then should such fruitless resort stand in the way of prohibition?” Spelling, Injunctions and Other Extraordinary Remedies, p. 1489.
The statute, in declaring-that only certain causes of action may be united in a complaint, grants to every party defendant a right to so shape his defense as to meet only those causes which by statute may be joined in one action against him. This right, like others provided by the statute, is a something to be relied upon, and not a mere direction to be followed in consonance with the whim of the trial court.
The question of whether a remedy is speedy and adequate should be determined in the light of its prompt effectiveness, looking toward the particular error from the effect of which the aggrieved party seeks to be relieved; this, too, in contemplation of the havoc, expense, jeopardy, and confusion entailed to all parties. State ex rel. Martin v. Superior Court of Grant County, 97 Wash. 358, 166 Pac. 630, L. R. A. 1917f, 905. In the last-cited case the Supreme Court of Washington had before it the propriety of a writ of prohibition, where the lower court had denied a change of venue; the same having been demanded under statutory provision. There, as here, it was contended that the same could be properly reviewed on appeal. The court, in passing on the question, said:
“Where there is a right to a trial in a particular place, which right is independent of the issue as tendered by the complaint, an adequate remedy means a trial in the first instance by a court having jurisdiction to hear and determine the merits.”
Addressing itself to the question of adequacy of the remedy by appeal, the court continued by saying:
*152“Before we could even consider the merits of the case, we would' have to decide the question of venue, or the question of jurisdiction, and do that which ought to have been done in the first place.”
So here, if the adequate remedy means that the complaint shall not present actions the joinder of which is prohibited by the statute, before this court could consider the merits of the case on appeal, it would be compelled to first decide the question of the propriety of the pleading upon which the case was predicated. The question of the proper joinder of actions and proper joinder of parties would confront us in the very first instance; and deciding this, as we must, as being such as is not permitted by the statute, a reversal of the case would follow, with instructions to sustain the demurrer on one or both of such grounds; hence to do that which should have been done in the first instance with the intervening delay and inadequacy entailing confusion and expense. So we say, as did the court in the case of State ex rel. Martin v. Superior Court, supra:
“If we would have to so hold on appeal, why should we not say so now ?”
It is not alone in matters where absolute lack of jurisdiction is present that the writ will lie to stay the action of an inferior tribunal, but with equal force will its functions operate where, although the subj ect-matter is properly within the jurisdiction of the inferior tribunal, the latter exceeds its legitimate powers. High on Extraordinary Legal Remedies (3d Ed.), p. 734; Long v. Superior Court, 102 Cal. 449, 36 Pac. 807; Quimbo Appo v. People, 20 N. Y. 531.
The writ should issue, for the reason that there is a misjoinder of causes of action, and also for the reason that there is a misjoinder of parties defendant.